AGREEMENT FOR SALE OF STOCK







THIS AGREEMENT, made and entered into this 30th day of October, 2008, by and
between Digital Network Alliance International, Inc., a Delaware corporation
 (hereinafter referred to as "Seller"),  and AU Wing Chi, Vicky (hereinafter
referred to as "Buyer");




WITNESSETH:




WHEREAS, Seller is the owner of 10,000 shares (the “Shares”) of the issued and
outstanding stock of Digital Network Alliance Holdings (BVI), Inc., a British
Virgin Islands corporation  (hereinafter referred to as "DNA BVI"), representing
100% of the issued and outstanding shares of DNA BVI; and




WHEREAS, Seller desire to sell the Shares to Buyer, and Buyer desires to
purchase the Shares from Seller pursuant to, and in accordance with, the terms
and conditions of this Agreement;




NOW THEREFORE, for and in consideration of the mutual covenants and conditions
contained herein, the parties hereto agree as follows:




1.

Sale of Stock.  Seller agrees to sell and the Buyer agrees to purchase the
Shares, on the date hereof, for a total consideration of $100.




2.

Representation and Warranty of Sellers.

  The Seller hereby represents and warrants to Buyer that at Closing, Buyer
shall receive good and marketable title to the Shares, free and clear of any
pledges, liens, restrictions and encumbrances of any nature.  




3.

Representations and Warranties of Buyer.

 Buyer makes the following representations and warranties, each of which is
being relied upon by Seller:




a.

Buyer has full power and authority to execute this Agreement and to complete the
transaction contemplated hereby.




b.

There is no litigation, proceeding or investigation pending or threatened
against Buyer which questions the validity of this Agreement or of any action
taken, or to be taken, pursuant to or in connection with the provisions of this
Agreement.  Buyer has no knowledge of any grounds upon which any such
litigation, arbitration, proceeding or investigation could be based.




c.

Buyer is relying upon his own investigation and knowledge regarding DNA BVI in
electing to purchase the Shares of DNA BVI, has had such access to the books,
records, and other information relating to the business and operations of DNA
BVI that he is able to make a fully informed decision regarding the merits and
risks





of purchase of the Shares, and is not relying upon the representations and
warranties of the Seller for such purpose.




4.

Representations and Warranties of Seller.

Seller makes the following representations and warranties, each of which is
being relied upon by Buyer:




a.

DNA BVI is a corporation duly organized, validly existing, and in good standing
under the laws of the British Virgin Islands.




b.

As of the date of execution of this Agreement, the authorized capital stock of
DNA BVI consists of 50,000 shares of $1.00 par value common stock of which
10,000 shares are validly issued and outstanding.  The Shares are free and clear
of any liens, claims, options, charges, or encumbrances of whatsoever nature.
 The Seller has  the unqualified right to sell, assign, and deliver the Shares
and, upon consummation of the transactions contemplated by this Agreement, the
Buyer will acquire good and valid title to the Shares, free and clear of all
liens, claims, options, charges, and encumbrances of whatsoever nature.




c.

The execution and delivery of this Agreement by the Seller, and the consummation
by Seller of the transactions contemplated hereby have been duly authorized.  




d.

To the best knowledge of the Seller, DNA BVI has no outstanding liabilities or
obligations of any nature, whether absolute, accrued, contingent, or otherwise
and whether due or to become due except the liabilities set forth in Schedule 4d
attached hereto and incorporated herein by this reference.




e.

To the best knowledge of the Seller, there are no actions, proceedings, or
investigations pending or, to the knowledge of the Seller, threatened against
DNA BVI, and neither DNA BVI nor the Seller knows or has any reason to know of
any basis for any such action, proceedings, or investigation.




f.

To the best knowledge and belief of the Seller, DNA BVI  has duly filed all tax
reports and returns required to be filed by it and has fully paid all taxes and
other charges claimed to be due from it by any taxing authority.




g.

DNA BVI and Seller have provided the Buyer with full disclosure of all material
information known to them regarding DNA BVI and the Shares. No representation or
warranty by the Sellers contained in this Agreement, and no statement contained
in any instrument, list, certificate, or writing furnished to the Buyer pursuant
to the provisions hereof or in connection with the transaction contemplated
hereby, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading or necessary in order to provide a prospective purchaser
of the business of DNA BVI with proper information as to DNA BVI and its
affairs.








5.

Survival of Representations, Warranties and Agreements.  All representations,
warranties and agreements contained in this Agreement or any certificate or
other instrument delivered by Seller or Buyer pursuant to this Agreement shall
be deemed to be made as of the Closing, as well as of the date hereof, and shall
survive the Closing.




6.

Notices.  All notices, letters, financial statements, requests, demands and
other communications hereunder shall be in writing and shall be deemed to be
duly given if delivered in person or deposited in the United States mail
(registered or certified, return receipt requested) or otherwise actually
delivered:




a.

If to Seller:




1/F, Xiu Ping Commercial Building

          104 Jervois Street, Sheung Wan, Hong Kong

                                    Attn: Mr. Terence Yap Wing Khai











b.

If to Buyer:




Flat B, 10/F, Block B, Mai Tak Industrial Building

No.221 Wai Yip Street

Kwun Tong, Kowloon

Hong Kong

Attn: Ms. Au Wing Chi, Vicky

 

7.

Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the parties, their heirs, legal representatives, successors and
assigns.




8.

Entirety.  This Agreement shall be deemed to constitute the entire agreement of
the parties and supersedes any and all prior agreements, arrangements, or
understandings between the parties relating to the subject matter hereof.  No
oral understandings, statements, promises or inducements contrary to the terms
of this Agreement exist.  The representations, warranties, covenants and
agreements between the parties shall be as set forth herein, and neither party
shall be bound by any prior, contemporaneous or subsequent statement, condition,
representation or understanding unless the same is set forth in a written
amendment attached hereto.




9.

Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the British Virgin Islands.




10.

Buyer Acknowledgements.

Buyer acknowledges that there is no present market for the Shares.   Buyer
further acknowledges that he has been given access to all information concerning
the business of DNA BVI and has been given the opportunity to ask questions of
and receive information from Seller, to his satisfaction.  Buyer understands the
substantial risk factors involved in purchasing the Shares and has made an
informed judgment to buy the stock.




11.

Resignation of Officers and Directors.

Simultaneously with closing under the terms of this Agreement, the current
officers and directors of DNA BVI shall resign and appoint successors designated
by the Buyer.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




BUYER:

 

 

SELLER:

 

 

 

Digital Network Alliance International, Inc.:

 

 

 

 

/s/Au Wing Chi, Vicky

 

 

/s/ Chan Chi Fai

 

 

 

 

 

 

By:

 

Au Wing Chi, Vicky

 

 

Chan Chi Fai, Chief Executive Officer






